DETAILED ACTION
Claims status
In response to the restriction requirement, Applicant elects the Group II claims 4-16 and 39-40 are currently pending for the examination. The rest of the claims are withdrawn from consideration in this examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 4-16 are objected to because of the following informalities: 
Claim 4 recites multiple grammatical and idiomatic errors (e.g., the of plurality of user equipments, , the apparatus is configured to…). It is recommended to amend the claim into ---the plurality of user equipments, the apparatus is configured to:---. The colons and semicolons are also requested to utilize between each step of claimed function(s). The informalities are appeared to come from a literal translation into English from a foreign document. Appropriate corrections are required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood. 

Claims 7-10 and 16 are objected to because of the following informalities: 
Claims 7-10 and 16 recite “The Apparatus of claim 1 or claim 4”. Claims 1-3 and 17-19 have been withdrawn/cancelled, and thus, the claims shall only depend on claim 4 only. Appropriate corrections are required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim recites “according to the geographical locations” without proper antecedent basic. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. For the purpose of examinations, the examiner will interpret the claim(s) as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7, 9, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (US 6,782,255 B1) in view of Haardt et al. (US 2003/0162501 A1).
Regarding claim 4; Ranta discloses a apparatus for serving a plurality of user equipments in a wireless communication system, 
wherein, for transmitting data of a plurality of user equipments, which comprise at least a first user equipment and a second user equipment, on resources shared by the of plurality of user equipments (See Fig. 2: different characteristics of different signals are brought about in the downlink direction by modulating the signals in different ways, e.g. by causing different phases for the signals to be transmitted to different mobile stations. Signals S1 and S2 are supplied to a unit attending to multiplexing and modulation. The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. See Col. 3, Lines 62-67 and Col. 4, Lines 1-5); the apparatus is configured to:
modulate the first data signal and the second data signal using different waveforms (See Fig. 2: Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals (i.e., different modulated waveforms,. Col. 4, Lines 3-9, and see also Col. 4, Lines 5-15 for receiving signals in beamforming or wave.) prior to superimposing the first and second data signals (See Fig. 3: summing/superimposing the modulated signals which is to be sent to the radio path and which thus results from two binary phase-modulated signals. Col. 4, Lines 15-20);
process the first data signal and the second data signal according to the geographical locations of the first and second user equipments relative to the apparatus (See Figs. 2 and 3: The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. Mobile stations MS1 and MS2 receive the signal converted/processed by the radio channel in the K1(M1(SI)+M2(S2)) form and in the K2(M1(S1)+M2(S2)) form, wherein K1 and K2 are transmission functions of the radio channels experienced by the signals. Col. 4, Lines 4-11); and 
superimpose the first data signal and the second data signal (See Fig. 3: summing/superimposing two phase-modulated signals to be sent to the radio channel; Col. 4, Lines 15-20).
Even though Ranta discloses the method of modulating the signals to transmit, and summing the modulated signals, Ranta doesn’t teach processing signals according to a pathloss or signal attenuation.
Haardt discloses processing signals according to a pathloss or signal attenuation (Haardt: See Fig. 3. In the downlink, the signals to the dedicated subscriber stations MS are amplified, and the signals in the direction of the foreign disturbed subscriber stations MSn are attenuated. The set of active subscriber stations MS, MSn to be administered by a base station BS is therefore different in uplink and downlink. In other words, the BS determines whether to amplify or attenuate based on the location and activity of the mobile stations. ¶. [0042]).
[Examiner’s notes: Haardt further states that in radio communication systems, information (for example speech, image information or other data) is transmitted with the aid of electromagnetic waves via an air interface between transmitting and receiving stations (base station and subscriber station, respectively). The emission of the electromagnetic waves is performed in this case with the aid of carrier frequencies that are in the frequency band provided on the respective system. See ¶. 0003.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide processing signals according to a pathloss or signal attenuation as taught by Haardt to have incorporated in the system of Ranta, so that it would provide not only to reduce the amount of disturbance to the communications, but also the interference at foreign subscribers is advantageously minimized by maximizing the transmit power for dedicated subscribers of a transmitting or base station. Haardt: Abstract and ¶. [0011].
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 5; Ranta in view of Haardt discloses the apparatus of claim 4, wherein, for modulating the first data signal and the second data signal, the apparatus is configured to: 
modulate the first data signal of the first user equipment using a first waveform (Ranta: See Figs. 2 and 3: The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. Col. 4, Lines 4-11), and 
modulate the second data signal of the second user equipment using a second waveform, the first waveform being different from the second waveform. (Ranta: See Figs. 2 and 3: The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. Col. 4, Lines 4-11) and (Haardt: the interference at foreign subscribers is advantageously minimized by maximizing the transmit power for dedicated subscribers of a transmitting or base station. In this case, the radio waves are directed in the direction of the desired dedicated subscriber stations and, in addition, the transmit power in other directions is minimize. ¶. [0011]).

Regarding claim 6; Ranta discloses the apparatus wherein, for processing the first data signal and the second data signal, the apparatus is configured to allocate a first power level to the first data signal and a second power level to the second data signal, the first power level being different from the second power level. (Ranta: See Fig. 8 and Col. 5, Lines 51-27) and (Haardt: ¶. [0032]).

Regarding claim 7; Ranta discloses the apparatus wherein the apparatus is configured to determine a condition of a first channel between the apparatus and the first user equipment, determine a condition of a second channel between the apparatus and the second user equipment, and select the first waveform and the second waveform dependent on the respective channel conditions. (Ranta: The radio channels experienced by signals sent by different mobile stations are different, whereby the base transceiver station detects a signal K1(M(S1))+K2(M(S2)) which is summed in the channel and wherein K1 is the transmission function of the radio channel between mobile station MS1 and the base transceiver station's antenna and K2 is the transmission function of the radio channel between mobile station MS2 and the base transceiver station's antenna. At the base transceiver station, demodulation, channel correction and interference elimination are performed on the signals. Col. 5, Lines 18-25).

Regarding claim 9; Ranta discloses the apparatus wherein the apparatus is configured to determine that the pathloss or signal attenuation on the channel between the first user equipment and the apparatus is less than the pathloss or signal attenuation on the channel between the second user equipment and the apparatus (See Fig. 2: Col. 4, Lines 2-12. Note: The shorter distance causes less signal attenuation to calculate a free space path loss value in dB in conventional wireless communications.)
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 39; Ranta discloses a method for transmitting in a wireless communication system data of a plurality of UEs, which comprise at least a first user equipment and a second user equipment, on resources shared by the of plurality of user equipments (See Fig. 2: different characteristics of different signals are brought about in the downlink direction by modulating the signals in different ways, e.g. by causing different phases for the signals to be transmitted to different mobile stations. Signals S1 and S2 are supplied to a unit attending to multiplexing and modulation. The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. See Col. 3, Lines 62-67 and Col. 4, Lines 1-5); the method comprising:
modulating the first data signal and the second data signal using different waveforms (See Fig. 2: Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals (i.e., different modulated waveforms,. Col. 4, Lines 3-9, and see also Col. 4, Lines 5-15 for receiving signals in beamforming or wave.) prior to superimposing the first and second data signals (See Fig. 3: summing/superimposing the modulated signals which is to be sent to the radio path and which thus results from two binary phase-modulated signals. Col. 4, Lines 15-20);
processing the first data signal and the second data signal according to the geographical locations of the first and second user equipments relative to the apparatus (See Figs. 2 and 3: The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. Mobile stations MS1 and MS2 receive the signal converted/processed by the radio channel in the K1(M1(SI)+M2(S2)) form and in the K2(M1(S1)+M2(S2)) form, wherein K1 and K2 are transmission functions of the radio channels experienced by the signals. Col. 4, Lines 4-11); and 
superimposing the first data signal and the second data signal (See Fig. 3: summing/superimposing two phase-modulated signals to be sent to the radio channel; Col. 4, Lines 15-20).
Even though Ranta discloses the method of modulating the signals to transmit, and summing the modulated signals, Ranta doesn’t teach processing signals according to a pathloss or signal attenuation.
Haardt discloses processing signals according to a pathloss or signal attenuation (Haardt: See Fig. 3. In the downlink, the signals to the dedicated subscriber stations MS are amplified, and the signals in the direction of the foreign disturbed subscriber stations MSn are attenuated. The set of active subscriber stations MS, MSn to be administered by a base station BS is therefore different in uplink and downlink. In other words, the BS determines whether to amplify or attenuate based on the location and activity of the mobile stations. ¶. [0042]).
[Examiner’s notes: Haardt further states that in radio communication systems, information (for example speech, image information or other data) is transmitted with the aid of electromagnetic waves via an air interface between transmitting and receiving stations (base station and subscriber station, respectively). The emission of the electromagnetic waves is performed in this case with the aid of carrier frequencies that are in the frequency band provided on the respective system. See ¶. 0003.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide processing signals according to a pathloss or signal attenuation as taught by Haardt to have incorporated in the system of Ranta, so that it would provide not only to reduce the amount of disturbance to the communications, but also the interference at foreign subscribers is advantageously minimized by maximizing the transmit power for dedicated subscribers of a transmitting or base station. Haardt: Abstract and ¶. [0011].
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 40; Ranta discloses the method wherein modulating the first data signal and the second data signal, the apparatus is configured to: 
modulate the first data signal of the first user equipment using a first waveform (Ranta: See Figs. 2 and 3: The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. Col. 4, Lines 4-11), and 
modulate the second data signal of the second user equipment using a second waveform, the first waveform being different from the second waveform. (Ranta: See Figs. 2 and 3: The resulting modulated signal M1(S1)+M2(S2) to be transmitted to a radio path channel contains differently modulated signals. Signal S1 is modulated in the M1(S1) form and signal S2 in the M2(S2) form. Col. 4, Lines 4-11) and (Haardt: the interference at foreign subscribers is advantageously minimized by maximizing the transmit power for dedicated subscribers of a transmitting or base station. In this case, the radio waves are directed in the direction of the desired dedicated subscriber stations and, in addition, the transmit power in other directions is minimize. ¶. [0011]).



Claims 8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (US 6,782,255 B1) in view of Cheng et al. (US 2020/0084735 A1 as PCT filed on 05/12/2017).
Regarding claim 8; Ranta discloses the apparatus wherein the first waveform and the second waveform (See Fig. 13: using radio signal wave. Col. 9, Lines 10-15).
Ranta doesn’t explicitly teach using an OFDM (Orthogonal Frequency-Division Multiplexing) waveform. 
However, Cheng further teaches the method of an OFDM (Orthogonal Frequency-Division Multiplexing) waveform (See Fig. 1; using OFDM-based waveforms for 5G NR. ¶. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using an OFDM (Orthogonal Frequency-Division Multiplexing) waveform as taught by Cheng to have incorporated in the system of Ranta, so that it would provide further enhancements to LTE and LTE-A are considered in addition to development of the new radio technology for 5G NR networks. Cheng: ¶. [0033].

Regarding claim 10; Ranta discloses the apparatus wherein the apparatus is configured to:
provide a data frame comprising the superimposed signal, provide a pilot frame comprising pilot signals to be used by the first user equipment and the second user equipment for channel estimation (Ranta’s claim 1: receiving the first and second signals via said different radio channels as a sum/superimposed signal on the multiplexing channel; estimating channel characteristics of the radio channels experienced by the received first and second signals; and detecting the first and second signals from the sum signal by using the estimated channel characteristics.), and 
transmit the pilot frame comprising the pilot signals and the data frame comprising the superimposed signal (Ranta: See Fig. 4. The signals are first input to a multiplexer, which forms a multiplexed signal S(MUX), whose rate is the sum of the data rates of signals S1 and S2. S(MUX) is input to a multi-phase modulator, such as e.g. to a quadrate phase QPSK (Quadrate Phase Shift Keying) modulator. E.g. two normally binary modulated signals may be transmitted on the same channel by combining them into one two-dimensional-signal, Col. 4, Lines 40-45).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Ranta doesn’t explicitly teach using pilot frame and signals.
However, Cheng teaches the method of using pilot frame and signals (See Fig. 7: At block 700, a UE receives an identification signal from a serving base station that identifies one or more reference/pilot signals for pathloss measurement. ¶. [0090]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using pilot frame and signals as taught by Cheng to have incorporated in the system of Ranta, so that it would provide further enhancements to LTE and LTE-A are considered in addition to development of the new radio technology for 5G NR networks. Cheng: ¶. [0033].


Regarding claim 11; Ranta in view of Cheng discloses the apparatus wherein the apparatus is configured to provide the pilot signals using a third waveform, the third waveform being different from the first waveform and from the second waveform (Cheng: multiple OFDM mmWaves can be used in beamforming deployments. ¶. [0087]-¶. [0088]).

Regarding claim 12; Ranta discloses the apparatus wherein the apparatus is configured to transmit the pilot frame with a certain periodicity, the periodicity being selected dependent on one or more predefined criteria (See Fig. 9: Col. 6, Lines 10-20).

Regarding claim 14; Ranta in view of Cheng discloses the apparatus wherein the pilot frame is used for channel estimation of the channels between the apparatus and the first and second user equipments (Ranta: See Fig. 2: estimating channel characteristic. Col. 6, Lines 35-45), and the apparatus is configured to transmit, at least once during a transmission, a synchronization signal block comprising synchronizations signals for the synchronization (Cheng: For synchronous operation, the base stations may have similar frame timing, and transmissions from different base stations may be approximately aligned in time. ¶. [0039]).

Regarding claim 15; Ranta in view of Cheng teaches the apparatus wherein the apparatus is configured to signal to the first user equipment and to the second user equipment the periodicity of the pilot frame (Ranta: Col. 4, Lines 2-10), and the waveform(s) used for the modulation of the pilot signals and/or the synchronization signals (Cheng: For synchronous operation, the base stations may have similar frame timing, and transmissions from different base stations may be approximately aligned in time. ¶. [0039]).

Regarding claim 16; Ranta discloses the apparatus wherein the apparatus is configured to provide a frame comprising the superimposed signal, embed in the frame pilot signals to be used by the first user equipment and the second user equipment for channel estimation and/or synchronization  (Ranta’s claim 1: receiving the first and second signals via said different radio channels as a sum/superimposed signal on the multiplexing channel; estimating channel characteristics of the radio channels experienced by the received first and second signals; and detecting the first and second signals from the sum signal by using the estimated channel characteristic, and transmit the frame comprising the superimposed signal and the pilot signals (Cheng: (See Fig. 7: At block 700, a UE receives an identification signal from a serving base station that identifies one or more reference/pilot signals for pathloss measurement. ¶. [0090]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon the rejected base claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stirling-Gallacher et al. (US 2017/0257184 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416 1